HANNAY, District Judge.
This is a case where, on or about August 29, 1942, at the Port of Laredo, Texas, a shipment of vitally needed war material, to-wit: 67,200 pounds of Lithopone, was seized at the International Bridge. There was an attempt being made to export same from the United States to Argentina via Mexico.
The plan of procedure intended to be followed was to divert this shipment just as soon as it reached Nuevo Laredo, Mexico, to Argentina, through the port of Tampico, Mexico, with change in the name of consignee being made just as soon as the Lithopone reached Mexico although originally consigned to Cia. Industrial y Commercial S. A. in Mexico, D. F. Mexico.
These facts being known to the Customs Officers, the interception was properly made.
There can be no doubt as to the intention of the parties involved in this transaction inasmuch as on at least one previous occasion the same procedure was had.
When this case was called for trial the claimants, J. T. Mata, a partner in the partnership firm of Servitje and Mata, S. de R. L., a partnership operating under the laws of the Federal District of the Republic of Mexico, in their answer prayed for a return of the Lithopone, and demanded a jury trial.
A jury was empaneled and after all the evidence was heard, the court not finding any issue of fact joined, dismissed the jury.
The court finds that the attempted exportation was in violation of laws of the United States and further that all requirements to effect a forfeiture have been duly complied with. It, therefore, follows that the aforesaid merchandise should be forfeited to the United States and ordered disposed of as provided by law.
Let judgment for the United States be drawn accordingly.